FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

JERMAINE DONTE GRIFFIN,                  
                  Plaintiff-Appellant,
                  v.
JOE ARPAIO, in his individual and
official capacity as Sheriff of
Maricopa County;
DHEERENDRANATH V. RAIKHELKAR
Dr., in his individual and official            No. 06-16132
capacity, also known as Raikeuian;               D.C. No.
BROOKS, RN, in individual and               CV-01-01290-PHX-
official capacity; RIVERA, RN, in                  PGR
individual and official capacity;
                                                 OPINION
JOHN DOE NO.1, in his individual
and official capacity as Jail
Commander at Madison Street
Jail; JOHN DOE, NO.2, in his
individual and official capacity as
Classification Officer at Madison
Street Jail,
              Defendants-Appellees.
                                         
        Appeal from the United States District Court
                 for the District of Arizona
        Paul G. Rosenblatt, District Judge, Presiding

                   Argued and Submitted
        January 16, 2009—San Francisco, California

                     Filed March 5, 2009

        Before: J. Clifford Wallace, Jerome Farris and
           M. Margaret McKeown, Circuit Judges.

                              2771
2772      GRIFFIN v. ARPAIO
       Opinion by Judge Farris
                    GRIFFIN v. ARPAIO              2773




                      COUNSEL

Roopali H. Desai, Lewis and Roca, LLP, Phoenix, Arizona,
for the appellant.
2774                   GRIFFIN v. ARPAIO
Bruce P. White, Deputy County Attorney; Andrew P.
Thomas, Maricopa County Attorney; Rebecca C. Salisbury,
Deputy County Attorney, Phoenix, Arizona, for the appellees.


                          OPINION

FARRIS, Senior Circuit Judge:

                         Background

   For the purposes of this appeal, we take the allegations in
Griffin’s complaint and grievances as true. They are as fol-
lows: Jermaine Griffin is an inmate in the Arizona Depart-
ment of Corrections system. Defendants are the Sheriff of
Maricopa County, a prison doctor, two prison nurses, and two
prison officials. In May of 1999, Griffin fell from the top
bunk of his jail cell in Maricopa County, Arizona. At the time,
Griffin suffered from mental health conditions for which he
took prescription drugs. He asserts that these drugs impaired
his vision and depth perception, making it difficult for him to
access upper bunks. After Griffin’s fall, the prison assigned
him to a lower bunk. It later reassigned him to a top bunk.

   In early December 1999, Griffin fell again while trying to
access an upper bunk. He filed an Inmate Grievance Form
stating that he had injured himself trying to reach the top
bunk, mentioning his mental health conditions and medica-
tion, and requesting a ladder or “some sort of permanent
step.” While his grievance was pending, Griffin obtained an
order for a lower bunk assignment from a prison nurse. A
prison officer, the shift supervisor, and the Bureau Hearing
Officer replied to Griffin’s grievance, stating that the nurse’s
order resolved his problem. Griffin asserts that prison staff
disregarded the nurse’s order.

  Griffin appealed his grievance in compliance with Mari-
copa County procedures, first to the Jail Operations Com-
                        GRIFFIN v. ARPAIO                    2775
mander on December 9, 1999, and then to an external referee
on December 17, 1999. Griffin’s appeals did not mention the
alleged disregard of his lower bunk assignment, instead con-
tinuing to demand better means of access to the top bunk. The
Commander replied that the lower bunk assignment addressed
Griffin’s problem and obviated further action. The external
referee’s response was similar, adding “That ends it!” He
informed Griffin that, having completed the prison’s griev-
ance procedures, Griffin could file in district court.

   On July 11, 2001, Griffin brought this action for money
damages against Defendants in district court pursuant to 42
U.S.C. § 1983, alleging cruel and unusual punishment and
unsafe living conditions in violation of the Eighth Amend-
ment of the United States Constitution. Defendants moved to
dismiss for failure to exhaust administrative remedies as
required by the Prison Litigation Reform Act, 42 U.S.C.
§ 1997e(a). The district court granted Defendants’ motion and
dismissed the action with prejudice. It held that Griffin had
failed to exhaust his administrative remedies, noting that he
alleged deliberate indifference to his medical needs in his fed-
eral action without having first grieved it to the prison. Griffin
filed a Motion to Reconsider, which the district court granted
for reasons unrelated to this appeal. The district court then
dismissed the action without prejudice, reiterating the reason-
ing underlying its earlier dismissal. Griffin timely appeals.

   The district court’s dismissal without prejudice would typi-
cally constitute a non-final judgment and preclude appellate
review. However, we treat the dismissal as final because Grif-
fin “has no way of curing the defect found by the court: there
is no indication he could begin a new administrative process
in the prison.” See Butler v. Adams, 397 F.3d 1181, 1183 (9th
Cir. 2005).

   A dismissal for failure to exhaust administrative remedies
receives “clear error” review of factual issues. Wyatt v. Ter-
2776                    GRIFFIN v. ARPAIO
hune, 315 F.3d 1108, 1117 (9th Cir. 2003). We review the
district court’s legal conclusions de novo. Id.

                          Discussion

   [1] The Prison Litigation Reform Act requires that a pris-
oner exhaust available administrative remedies before bring-
ing a federal action concerning prison conditions. 42 U.S.C.
§ 1997e(a) (2008); see Porter v. Nussle, 534 U.S. 516, 524
(2002) (“Even when the prisoner seeks relief not available in
grievance proceedings, notably money damages, exhaustion is
a prerequisite to suit.”). Exhaustion must be “proper.” Wood-
ford v. Ngo, 548 U.S. 81, 93 (2006). This means that a griev-
ant must use all steps the prison holds out, enabling the prison
to reach the merits of the issue. Id. at 90. Prisoners need com-
ply only with the prison’s own grievance procedures to prop-
erly exhaust under the PLRA. Jones v. Bock, 549 U.S. 199,
218 (2007).

   Griffin properly appealed his grievance through all steps
that the Maricopa County jail held out. He filed an Inmate
Grievance Form and completed the prison’s appeals process.
Defendants assert that Griffin nonetheless failed to exhaust
properly. Griffin did not grieve that prison staff members
were deliberately indifferent to his medical needs, an allega-
tion that now forms the primary component of his Eighth
Amendment claim. See Farmer v. Brennan, 511 U.S. 825,
834 (1994). Defendants contend that, without this allegation,
the grievance was not factually specific enough to satisfy the
PLRA’s exhaustion requirement. Griffin asserts that his griev-
ance alleged every fact necessary for proper exhaustion.

       I.   Appropriate Standard of Factual Specificity

  [2] The Supreme Court held in Jones v. Bock that a prison’s
own grievance process, not the PLRA, determines how
detailed a grievance must be to satisfy the PLRA exhaustion
requirement. 549 U.S. at 218. The Maricopa County jail’s
                       GRIFFIN v. ARPAIO                   2777
procedures, however, provide little guidance as to what facts
a grievance must include. The jail’s Inmate Grievance Form
merely instructs the grievant to “[b]riefly describe [the] com-
plaint and a proposed resolution.”

   [3] We have not yet articulated the standard of factual spec-
ificity required when a prison’s grievance procedures do not
specify the requisite level of detail. Defendants propose that
we adopt the standard propounded by the Eleventh Circuit in
Brown v. Sikes, 212 F.3d 1205, 1207-08 (11th Cir. 2000). The
Brown standard requires the grievant to include all relevant
information about his claims that he can reasonably obtain. Id.
The district court applied this standard in dismissing Griffin’s
complaint. Griffin argues that the Seventh Circuit articulated
the proper standard in Strong v. David, 297 F.3d 646, 650 (7th
Cir. 2002). Strong held that, when a prison’s grievance proce-
dures are silent or incomplete as to factual specificity, “a
grievance suffices if it alerts the prison to the nature of the
wrong for which redress is sought.” Id.

   [4] We adopt Strong as the appropriate standard. See Kiku-
mura v. Osagie, 461 F.3d 1269, 1285 (10th Cir. 2006), over-
ruled on other grounds by Robbins v. Oklahoma, 519 F.3d
1242 (10th Cir. 2008); Johnson v. Johnson, 385 F.3d 503, 517
(5th Cir. 2004); Johnson v. Testman, 380 F.3d 691, 697 (2d
Cir. 2004); Burton v. Jones, 321 F.3d 569, 575 (6th Cir.
2003), abrogated on other grounds by Jones v. Bock, 549
U.S. at 217; Strong, 297 F.3d at 650. It advances the primary
purpose of a grievance: to notify the prison of a problem. See
Johnson v. Johnson, 385 F.3d at 522, cited with approval in
Jones, 549 U.S. at 219. It comports with the Supreme Court’s
holding in Jones that a prison’s own procedures define the
contours of proper exhaustion. See 549 U.S. at 218. Strong
provides a low floor that clarifies exhaustion requirements,
but is unlikely to demand more information than prison proce-
dures permit.
2778                    GRIFFIN v. ARPAIO
   II.   Adequacy of Griffin’s Grievance under Strong

   [5] Under the Strong standard, Griffin’s failure to grieve
deliberate indifference does not invalidate his exhaustion
attempt. A grievance need not include legal terminology or
legal theories unless they are in some way needed to provide
notice of the harm being grieved. A grievance also need not
contain every fact necessary to prove each element of an
eventual legal claim. The primary purpose of a grievance is
to alert the prison to a problem and facilitate its resolution, not
to lay groundwork for litigation. See Johnson v. Johnson, 385
F.3d at 522, cited with approval in Jones, 549 U.S. at 219.
Griffin’s problem concerned his unsatisfactory bunking situa-
tion. Notifying the prison of that problem did not require him
to allege that the problem resulted from deliberate indiffer-
ence.

   [6] Nonetheless, Griffin failed to exhaust properly. He did
not provide notice of the prison staff’s alleged disregard of his
lower bunk assignments. The officials responding to his
grievance reasonably concluded that the nurse’s order for a
lower bunk assignment solved Griffin’s problem. Rather than
clarifying the situation, Griffin repeatedly demanded a ladder.
His grievance did not “provide enough information . . . to
allow prison officials to take appropriate responsive mea-
sures.” Johnson v. Testman, 380 F.3d at 697.

                           Conclusion

   We reject the district court’s reliance on Brown in its dis-
missal of Griffin’s complaint, but we may affirm for any rea-
son supported by the record. United States v. Murphy, 516
F.3d 1117, 1120 (9th Cir. 2008). Griffin failed to exhaust
administrative remedies as required by 42 U.S.C. § 1997e(a).
He did not alert the prison to the nature of his problem. See
Strong, 297 F.3d at 650.

  AFFIRMED.